VOTING AGREEMENT

 

This Voting Agreement(“Agreement”) is entered into as of June 13, 2007, by and
between Kellwood Company, a Delaware corporation (“Parent”), and
_________________ (“Stockholder”).

 

RECITALS

 

A.          Stockholder is a holder of record of certain shares of capital stock
of Hanna Andersson Corporation, a Delaware corporation (the “Company”).

 

B.            Parent, Newkell V, Inc., a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), the Company and [Castanea, Inc.], as
Equityholders’ Representative, are entering into an Agreement and Plan of Merger
of even date herewith (the “Merger Agreement”) which provides (subject to the
conditions set forth therein) for the merger of Merger Sub with and into the
Company (the “Merger”).

C.          In the Merger, each outstanding share of capital stock of the
Company is to be converted into the right to receive cash on the terms and
subject to the conditions set forth in the Merger Agreement.

D.          Stockholder is entering into this Agreement in order to induce
Parent to enter into the Merger Agreement.

AGREEMENT

 

 

The parties to this Agreement, intending to be legally bound, agree as follows:

 

SECTION 1.

CERTAIN DEFINITIONS

 

 

For purposes of this Agreement:

 

(a)                  “Company Capital Stock” shall mean the Company Common Stock
and the Company Preferred Stock.

(b)                  “Company Common Stock” shall mean the Common Stock, par
value $0.01 per share, of the Company.

(c)                  “Company Preferred Stock” shall mean the class of Preferred
Stock, par value $0.01 per share, of the Company.

(d)                  “Expiration Date” shall mean the earlier of (i) the date
upon which the Merger Agreement is validly terminated, or (ii) the date upon
which the Merger becomes effective.

(e)                  A stockholder shall be deemed to “Own” or to have acquired
“Ownership” of a security if Stockholder is the record owner of such security.

(f)                   “Person” shall mean any (i) individual, (ii) corporation,
limited liability company, partnership or other entity, or (iii) governmental
authority.

 

 

SV\560380.6

 

--------------------------------------------------------------------------------



 

 

(g)                  “Subject Shares” shall mean all shares of Company Capital
Stock Owned by Stockholder as of the date of this Agreement.

(h)                  A Person shall be deemed to have effected a “Transfer” of a
security if such Person directly or indirectly: (i) sells, pledges, encumbers,
grants an option with respect to, transfers or disposes of such security or any
interest in such security to any Person other than Parent; (ii) enters into an
agreement or commitment contemplating the possible sale of, pledge of,
encumbrance of, grant of an option with respect to, transfer of or disposition
of such security or any interest therein to any Person other than Parent; or
(iii) reduces such Person’s beneficial ownership of, interest in or risk
relating to such security.

(i)                   Capitalized terms used but not otherwise defined in this
Agreement have the meanings assigned to such terms in the Merger Agreement.

SECTION 2.

TRANSFER OF SUBJECT SHARES AND VOTING RIGHTS

2.1          Restriction on Transfer of Subject Shares. During the period from
the date of this Agreement through the Expiration Date, Stockholder shall not,
directly or indirectly, cause or permit any Transfer of any of the Subject
Shares to be effected; provided, however, that a Transfer referred to in this
sentence shall be permitted if, as a precondition to such Transfer, the
transferee agrees in a writing, reasonably satisfactory in form and substance to
Parent, to be bound by all of the terms of this Agreement.

2.2          Restriction on Transfer of Voting Rights. During the period from
the date of this Agreement through the Expiration Date, Stockholder shall ensure
that: (a) none of the Subject Shares is deposited into a voting trust; and (b)
no proxy is granted, and no voting agreement or similar agreement is entered
into, with respect to any of the Subject Shares that is inconsistent with the
terms of this Agreement.

SECTION 3.

VOTING OF SHARES

3.1          Voting Covenant. Stockholder hereby agrees that, prior to the
Expiration Date, at any duly convened meeting of the stockholders of the Company
and in any written action by consent of stockholders of the Company, unless
otherwise directed in writing by Parent, Stockholder shall cause the Subject
Shares to be voted:

(a)           in favor of the Merger, the adoption by the Company of the Merger
Agreement and the approval of the terms thereof and each of the other
transactions expressly contemplated by the Merger Agreement and requiring
stockholder approval;

(b)           against any action, proposal, transaction or agreement that, to
the actual knowledge of Stockholder, would result in a material breach in any
covenant or agreement of the Company under the Merger Agreement or of the
Stockholders under this Agreement; and

(c)           except as otherwise agreed to in writing in advance by Parent,
against the following actions or proposals (other than the transactions
contemplated by or otherwise permitted by the Merger Agreement):

(i)            any extraordinary corporate transaction, such as a merger,
consolidation or other business combination involving the Company;

 

 

2.

 

SV\560380.6

 

--------------------------------------------------------------------------------



 

 

(ii)          a sale, lease or transfer of a significant part of the assets of
the Company, or a reorganization, recapitalization, dissolution or liquidation
of the Company;

(iii)         any change in the persons who constitute the board of directors of
the Company that is not approved in advance by at least a majority of the
persons who were directors of the Company as of the date of this Agreement (or
their successors who were so approved);

(iv)         any change in the present capitalization of the Company or any
amendment of the Company’s certificate of incorporation or bylaws;

 

(v)

any other material change in the Company’s corporate structure; or

(vi)         any other action or proposal involving the Company that, to the
actual knowledge of Stockholder, is intended, or could reasonably be expected,
to prevent, impede, interfere with, delay, postpone, or adversely affect the
transactions contemplated by the Merger Agreement.

Any such vote will be cast or consent will be given in accordance with such
procedures relating thereto as will ensure that it is duly counted for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote or consent. Prior to the Expiration Date, Stockholder shall
not enter into any agreement or understanding with any Person to vote or give
instructions in any manner inconsistent with this Section 3.1 without the prior
written consent of Parent.

 

3.2

Proxy; Further Assurances.

(a)           Concurrent with the execution of this Agreement Stockholder shall
deliver to Parent a proxy in the form attached to this Agreement as Exhibit A,
which shall be irrevocable to the fullest extent permitted by law (at all times
prior to the Expiration Date) with respect to the shares referred to therein
(the “Proxy”).

(b)           Stockholder shall perform such further acts and execute such
further proxies and other documents and instruments as may reasonably be
required to vest in Parent the power to carry out and give effect to the
provisions of this Agreement.

(c)           Stockholder shall not enter into any tender, voting or other such
agreement, or grant a proxy or power of attorney, with respect to the Subject
Shares that is inconsistent with this Agreement or otherwise take any other
action with respect to the Subject Shares that would in any way restrict, limit
or interfere with the performance of Stockholder’s obligations hereunder or the
transactions contemplated hereby.

3.3          Limitation. Notwithstanding anything in this Agreement or the Proxy
to the contrary, Parent hereby acknowledges and agrees that (a) Stockholder is
only executing this Agreement and the Proxy in his, her or its capacity as an
owner of the Subject Shares and is not making any agreement hereunder or
thereunder in his, her or its capacity as an officer or director of the Company,
(b) nothing in this Agreement or the Proxy shall in any way restrict or limit
Stockholder (or any employee or affiliate of Stockholder) in his, her, or its
exercise of fiduciary duties as an officer or director of the Company, and
(c) except as otherwise prohibited by this Agreement or the Proxy, Stockholder
may vote in his, her or its sole discretion on any matter other than those
matters described in Section 3.1.

 

 

3.

 

SV\560380.6

 

--------------------------------------------------------------------------------



 

 

SECTION 4.

WAIVER OF APPRAISAL RIGHTS

 

Stockholder hereby irrevocably and unconditionally waives, and agrees to cause
to be waived and to prevent the exercise of, any rights of appraisal, any
dissenters’ rights and any similar rights relating to the Merger or any related
transaction that Stockholder may have by virtue of, or with respect to, any
shares of Company Capital Stock Owned by Stockholder.

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

 

 

Stockholder hereby represents and warrants to Parent as follows:

 

5.1          Authorization, etc. Stockholder has the absolute and unrestricted
right, power, authority and capacity to execute and deliver this Agreement and
the Proxy and to perform Stockholder’s obligations hereunder and thereunder.
This Agreement and the Proxy have been duly executed and delivered by
Stockholder and constitute legal, valid and binding obligations of Stockholder,
enforceable against Stockholder in accordance with their terms, subject to (a)
laws of general application relating to bankruptcy, insolvency and the relief of
debtors, and (b) rules of law governing specific performance, injunctive relief
and other equitable remedies.

5.2          Title to Securities. As of the date of this Agreement Stockholder
holds of record the number of outstanding shares of Company Capital Stock set
forth under the heading “Shares Held of Record” on the signature page hereof.

SECTION 6.

MISCELLANEOUS

 

6.1          Notices. Any notice or other communication required or permitted to
be delivered to either party under this Agreement shall be in writing and shall
be deemed properly delivered, given and received when received at the address or
facsimile telephone number set forth beneath the name of such party below (or at
such other address or facsimile telephone number as such party shall have
specified in a written notice given to the other party):

 

if to Stockholder:

 

at the address set forth on the signature page hereof; and

 

if to Parent:

 

Kellwood Company

600 Kellwood Parkway

Chesterfield, Missouri 63017

Attn: Thomas H. Pollihan

Telephone Number: (314) 576-3312

 

With a copy to, which shall not constitute notice:

 

McDermott Will & Emery LLP

227 West Monroe Street

Chicago, Illinois 60606

Attn: Robert A. Schreck, Jr.

Telephone Number: (312) 984-7582

 

 

4.

 

SV\560380.6

 

--------------------------------------------------------------------------------



 

 

6.2          Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

6.3          Entire Agreement. This Agreement, the Proxy and any other documents
delivered by the parties in connection herewith constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings between the parties with
respect thereto. No addition to or modification of any provision of this
Agreement shall be binding upon either party unless made in writing and signed
by both parties.

6.4          Assignment; Binding Effect. Except as provided herein, neither this
Agreement nor any of the interests or obligations hereunder may be assigned or
delegated by Stockholder, and any attempted or purported assignment or
delegation of any of such interests or obligations shall be void. Subject to the
preceding sentence, this Agreement shall be binding upon Stockholder and
Stockholder’s heirs, estate, executors and personal representatives and
Stockholder’s successors and assigns, and shall inure to the benefit of Parent
and its successors and assigns. Without limiting any of the restrictions (but
subject to the limitations) set forth in Section 2 or elsewhere in this
Agreement, this Agreement shall be binding upon any Person to whom any Subject
Shares are transferred. Nothing in this Agreement is intended to confer on any
Person (other than Parent and its successors and assigns) any rights or remedies
of any nature.

6.5          Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
Proxy were not performed in accordance with its specific terms or were otherwise
breached. Stockholder agrees that, in the event of any breach or threatened
breach by Stockholder of any covenant or obligation contained in this Agreement
or in the Proxy, Parent shall be entitled (in addition to any other remedy that
may be available to it, including monetary damages) to seek and obtain (a) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (b) an injunction restraining
such breach or threatened breach.

6.6          Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws thereof. In any action between the parties arising out of or relating to
this Agreement or any of the transactions contemplated by this Agreement each of
the parties irrevocably and unconditionally consents and submits to the
exclusive jurisdiction and venue of the state and federal courts located in the
State of Delaware.

6.7          Counterparts. This Agreement may be executed in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.

 

 

5.

 

SV\560380.6

 

--------------------------------------------------------------------------------



 

 

6.8          Captions. The captions contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

6.9

Construction.

(a)           For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.

(b)           The parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c)           As used in this Agreement, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

(d)           Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.

 

[Remainder of page intentionally left blank.]

 

 

6.

 

SV\560380.6

 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, Parent and Stockholder have caused this Agreement to be
executed as of the date first written above.

 

                

KELLWOOD COMPANY

(“Parent”)

 

 

Name

Title

 

 

 

STOCKHOLDER

 

 

Signature

 

Printed Name

 

Address:     ___________________________

 

___________________________

 

___________________________

 

Facsimile:  ___________________________

                

 

 

Shares Held of Record

 

Common Stock: _______ 

 

Series A-1 Preferred Stock: _______

 

Series A-2 Preferred Stock: _______

 

Series A-3 Preferred Stock: _______

 

 

 

Signature Page toVoting Agreement

 

SV\560380.6

 

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF IRREVOCABLE PROXY

 

The undersigned stockholder (the “Stockholder”) of HANNA ANDERSSON CORPORATION,
a Delaware corporation (the “Company”), hereby irrevocably (to the fullest
extent permitted by law) appoints and constitutes Kellwood Company, a Delaware
corporation (“Parent”), Newkell V, Inc. (“Merger Sub”), and each of them, the
lawful proxy of the Stockholder, with full power of substitution and
resubstitution, to the full extent of the Stockholder’s rights with respect to
the outstanding shares of capital stock of the Company owned of record by the
Stockholder as of the date of this proxy, which shares are specified on the
final page of this proxy. (The shares of the capital stock of the Company
referred to in the immediately preceding sentence are referred to as the
“Shares.”) Upon the execution hereof, all prior proxies given by the Stockholder
with respect to any of the Shares are hereby revoked, and the Stockholder agrees
that no subsequent proxies will be given with respect to any of the Shares.

 

This proxy is irrevocable, is coupled with an interest and is granted in
connection with, and as security for, the Voting Agreement, dated as of the date
hereof, between Parent and the Stockholder (the “Voting Agreement”), and is
granted in consideration of Parent entering into the Agreement and Plan of
Merger, dated as of the date hereof, among Parent, Merger Sub, a Delaware
corporation and a wholly owned subsidiary of Parent, the Company and [Castanea,
Inc.], as Equityholders’ Representative (the “Merger Agreement”). This proxy
will terminate on the Expiration Date (as defined in the Voting Agreement).

 

The proxies named above will be empowered, and may exercise this proxy, to vote
the Shares at any time until the earlier to occur of the valid termination of
the Merger Agreement or the effective time of the merger contemplated thereby
(the “Merger”) at any duly convened meeting of the stockholders of the Company
and in connection with any written action by consent of stockholders of the
Company:

 

(a)            in favor of the Merger, the adoption by the Company of the Merger
Agreement and the approval of the terms thereof and each of the other
transactions expressly contemplated by the Merger Agreement and requiring
stockholder approval;

 

(b)           against any action, proposal, transaction or agreement that, to
the actual knowledge of Stockholder, would result in a material breach in any
covenant or agreement of the Company under the Merger Agreement or of the
Stockholders under this Agreement; and

(c)           except as otherwise agreed to in writing in advance by Parent,
against the following actions or proposals (other than the transactions
contemplated by or otherwise permitted by the Merger Agreement):

(i)            any extraordinary corporate transaction, such as a merger,
consolidation or other business combination involving the Company;

(ii)          a sale, lease or transfer of a significant part of the assets of
the Company, or a reorganization, recapitalization, dissolution or liquidation
of the Company;

(iii)         any change in the persons who constitute the board of directors of
the Company that is not approved in advance by at least a majority of the
persons who were directors of the Company as of the date of this Agreement (or
their successors who were so approved);

(iv)         any change in the present capitalization of the Company or any
amendment of the Company’s certificate of incorporation or bylaws;

 

(v)

any other material change in the Company’s corporate structure; or

 

 

A-1

 

SV\560380.6

 

--------------------------------------------------------------------------------



 

 

(vi)         any other action or proposal involving the Company that, to the
actual knowledge of Stockholder, is intended, or could reasonably be expected,
to prevent, impede, interfere with, delay, postpone, or adversely affect the
transactions contemplated by the Merger Agreement.

The Stockholder may vote the Shares in his, her or its full discretion on all
other matters not referred to in this proxy, and the attorneys and proxies named
above may not exercise this proxy with respect to such other matters.   

 

This proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares).

 

 

 

SV\560380.6

 

--------------------------------------------------------------------------------



 

 

Dated: June 13, 2007

                

 

 

STOCKHOLDER

 

 

Signature

 

Printed Name

 

Number of shares of Capital Stock of the Company owned of record as of the date
of this proxy:

Common Stock: ______________________

Series A-1 Preferred Stock: ______________________

Series A-2 Preferred Stock: ______________________

Series A-3 Preferred Stock: ______________________

 

 

 

 

SV\560380.6

 

 